DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s after final amendment, filed 6/21/2021 has been entered. In the amendment, no claims were amended, and no claims were added or cancelled.1 As such, claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Karl A. Vick, Registration No. 33,288, on 6/27/2022.

The application has been amended as follows: 
Consistent with applicant’s remarks in the after final response filed 6/21/2022, cancel claims 1-10 and 11-15.

1-10. (Cancelled)

11. (Previously Presented) A resistive random access memory (RRAM) crossbar
array in a multi-task learning system with hardware acceleration, the RRAM crossbar array comprising:
one or more cross point devices coupled to a first pair of metal lines, wherein the first pair of metal lines is associated with a first task of the multi-task learning system, wherein a resistivity of each cross point device of the one or more cross point devices represent a parameter of a connection in the multi-task learning system; and
a second pair of metal lines is associated with a second task of the multi-task learning system, wherein the first pair of metal lines is coupled to the second pair of metal lines, 
wherein the RRAM crossbar array is coupled to a first top layer and a first bottom layer coupled to the RRAM crossbar array via the first pair of metal lines; and a second top layer and a second bottom layer coupled to the RRAM crossbar array via the second pair of metal lines, wherein the first top layer, the first bottom layer, the second top layer, and the second bottom layer access weights from the RRAM crossbar array.

12. (Original) The RRAM crossbar array of claim 11, wherein the first pair of metal lines is coupled to the second pair of metal lines by one or more vias.

13. (Original) The RRAM crossbar array of claim 11, wherein the parameter is a weight or bias associated with the one or more hidden layer nodes of the one or more hidden layer nodes.

14. (Original) The RRAM crossbar array of claim 11, wherein the RRAM crossbar array is a shared hidden layer, wherein the shared hidden layer comprises the one or more cross point devices, wherein the shared hidden layer is coupled to an input layer and one or more hidden layers comprising one or more nodes.

15-20. (Cancelled)

Allowable Subject Matter
The currently amended claims 11-14 are allowed over the prior art of record as set forth in the Final Office Action mailed on 4/18/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Although page 6 of applicant’s remarks in the 6/21/22 amendment indicate “Claims 1-10 and 15-20 have been cancelled”, as discussed in an interview on 6/27/22, the listing of claims accompanying the amendment inadvertently omitted such claim cancellations. As indicated herein, an examiner’s amendment to cancel claims 1-10 and 15-20 was authorized by applicant’s representative on 6/27/22.